DeNT, Judge
(dissenting):
The facts in this case are as follows, to wit: The deceased was a'trespasser on the track of the defendant within the corporate limits of the town of Montgomery (one thousand five hundred population) at a place the people were in the habit of using as a walkway. It was about 5 o’clock p. m. — the time for the regular passenger train. An engine had but a few moments before passed over the track. Deceased was walking with his head down, apparently absorbed in studying some paper. He was going east, with his back to the approaching train. The train whistled for the station from one hundred to two hundred yards from deceased. The *64engineer, if looking, could have seen deceased from the time he sounded the-whistle for the station until the engine struck him, as the track was straight, the view unobstructed, and it was broad daylight. The bell was not rung, nor the whistle sounded, from not less than one hundred yards away until the engine was within less than thirty feet of deceased and about to strike him — too late for him to step out of danger, as the train was going at the rate of twenty miles per hour.
Did the engineer see deceased ? It was his duty to see him. Others saw him, who were not bound to see him and not occupying as good a position to see him as the engineer. The law will presume that the engineer discharged the duty to and did see him, unless the contrary appear. At least the jury in the light of the evidence from the facts and circumstances -would have the right to infer, that he being a man of ordinary intelligence attentive to his duties did see him. Such being- the case, what was .his duty — to wait until he was too late, or sound the alarm whistle and ring the bell in time to arouse the deceased, and enable him to avoid the threatened danger ?
In 2 Ror. R. R. 1027, the law is stated to be as follows, to wit: “The servants in charge of a train have a right to presume that a man on the track is of sound mind and good hearing, and will get off in time to avoid danger, * * * and therefore, the train is not obliged to stop, but is only bound to ordinary care of warning by whistling and bell ringing, if the person is seen by persons in charge of it, which is due to all persons on general principles. This done in time for avoiding the danger, the company is not liable.” '
In Finlayson v. Railroad, Co., 1 Dill. 579 (Fed. Cas. No. 4793) the law is stated to be: “A railroad company whose train is approaching a man walking lengthwise upon its track must ring its bell and sound its whistle in time to enable him to get off the track; otherwise it is liable(The italics are mine.) “If they being aware of his presence delayed to ring the bell and sound the whistle until he could not have stepped aside and saved himself, in that case there was negligence on the part of these employes, for *65which the railroad company is liable.” “If they rang the bell and blew the whistle in such time as any reasonable man of good hearing could have heard it, and got off instantly, then the defendants are not liable.” “This man had no right to be there, and he should have not been there. It does not follow, however, because he was there unlawfully, that the other party could run him down.”
Numerous, nay all the cases examined by me present the law in the same way, even including the fourth syllabus in this case, which is in these words, to wit: (4 “If an apparently capable pei’son, and one apparently in the possession of his faculties, is seen walking on a railroad track, the servants of the company running the train having given such signals as may be required, have a right to act on the presumption that such person will step aside in time to secure himself from danger.”
What signals were required ? The court does not state, but presumes they were given. The law quoted says the bell must be rung and whistle sounded in time to warn the deceased of his danger, and enable him to step aside to avoid it. That this was not done in the case before us, the evidence plainly establishes; but the servants of the defendant having the deceased in plain view for over one hundred yards bore down upon him until it was too late, and then, as a wild animal sure of its prey, rushed upon him- with the whistle sounding, as if to make his death the more horrible when it was too late to save him. My conclusion supported by reason, justice and authority is, that it was the duty of the engineer under the circumstances on discovering the deceased on the track one hundred yards away to begin sounding the alarm whistle and ringing the bell, and to continue the same, until the attention of the deceased was attracted or he was struck. In not doing so he was guilty of wanton sacrifice of human life, amounting to gross negligence. He disregarded the ordinary rule of all railroad companies : “In all cases of doubt, take the side of safety.”
It may be a hardship on the company to impose damages on them in such cases; but there is no other way to reach its negligent employes, and enforce a due regard for the law and the lives of citizens, except through the company. *66The first, the highest, and most important duty of all law is the protection of human life from unnecessary destruction ; and he who destroys it should be prepared and required to show that he used all available and lawful means at his command, and after doing so, the destruction was unavoidable.
While the law regards a railroad track to be the private property of the company, and the use thereof as dangerous and perilous, yet it lies open to the commons, and affords a dry, smooth, even, level, and convenient walkway for pedestrians, especially in populous communities and is therefore a source of great temptation to the public. The law, in permitting railroad companies to rush their trains through the country at a great rate of speed, requires them to adopt the necessary means to warn trespassers out of their way in time for them to escape death. The ringing of the bell and sounding of the whistle are not matters of much exertion; neither do they in any way interfere with or impede the running of trains.
In this case there is a powerful and wealthy corporation on the one hand with numerous and influential friends, and a bereaved widow and fatherless children on the other, and my deep sympathies for the appeals of the helpless and needy may cause me to hold the scales of justice unequally between them; but it is my sincere judgment, that the evidence should not only have been submitted to the jury, but, as it now stands, is plainly sufficient to warrant a verdict in favor of the plaintiff. My convictions may appear unreasonable to others; yet, while I highly esteem the more mature judgment of my associates, an approving conscience can be the only arbiter that a judicial officer can recognize in discharging his individual duties.